Exhibit 10.1

 

AMENDMENT NO. 4
TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is
dated as of June 1, 2018 (the “Amendment Effective Date”), by and among:

 

(a)                              KapStone Receivables, LLC, a Delaware limited
liability company (the “Seller”),

 

(b)                          KapStone Paper and Packaging Corporation, a
Delaware corporation (“KapStone Paper”), as initial Servicer (the “Servicer”),

 

(c)                              Wells Fargo Bank, N.A. (“Wells” or a
“Purchaser”),

 

(d)                              PNC Bank, National Association (“PNC” or a
“Purchaser”),

 

(e)                              Sumitomo Mitsui Banking Corporation (“SMBC” or
a “Purchaser”), New York Branch,

 

(f)                                 Coöperatieve Rabobank, U.A. (“Rabobank” or a
“Purchaser”), New York Branch, and

 

(g)                              Wells Fargo Bank, N.A., in its capacity as
administrative agent for the Purchasers (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).

 

Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Purchase Agreement defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Seller, the Servicer, the Purchasers and the Administrative Agent
have entered into that certain Receivables Purchase Agreement dated as of
September 26, 2014 (as amended, modified or restated from time to time, the
“Purchase Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Purchase Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.             Amendments to the Purchase Agreement.   Effective as of
the Amendment Effective Date, the Purchase Agreement is hereby amended as
follows:

 

(a)                          Article XII of the Purchase Agreement is amended by
adding the following as a new Section 12.13 at the end thereof:

 

 

1

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

12.13            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:  (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:  (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

(b)                           In Exhibit I to the Purchase Agreement, the
definitions of the defined terms listed below are hereby amended and restated in
their entirety to read as follows:

 

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing:

 

(i)                                   the sum of (a) the aggregate sales
generated by the Originators during the last four (4) months ending on such
Cut-Off Date (or such other number of months as may be determined by the
Purchasers in their reasonable judgment following the June 2018 Review if test
audit results for such Review indicate that a different number of months would
be appropriate after consultation with the Seller), plus (b) the product of
(1) the aggregate sales generated by the Originators during the Calculation
Period five (5) months prior to the month ending on such Cut-Off Date (or such
other number of months as may be determined by the Purchasers in their
reasonable judgment following the June 2018 Review if test audit results for
such Review indicate that a different number of months would be appropriate
after consultation with the Seller) multiplied by (2) the Three-Month Rolling
Average Default Horizon Adjuster minus 1, plus (c) the product of (1) the
aggregate sales generated by the Originators during the Calculation Period six
(6) months prior to the month ending on such Cut-Off Date (or such other number
of months as may be determined by the Purchasers in their reasonable judgment
following the June 2018 Review if test audit results for such Review indicate
that a different number of months would be appropriate after consultation with
the Seller) multiplied by (2) the Three-Month Rolling Average Default Horizon
Adjuster minus 2, plus (d) the product of (1) the aggregate sales generated by
the Originators during the Calculation Period seven (7) months prior to the
month ending on such

 

2

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

Cut-Off Date (or such other number of months as may be determined by the
Purchasers in their reasonable judgment following the June 2018 Review if test
audit results for such Review indicate that a different number of months would
be appropriate after consultation with the Seller) multiplied by (2) the
Three-Month Rolling Average Default Horizon Adjuster minus 3,

 

by

 

(ii)                                the Net Pool Balance as of such Cut-Off
Date;

 

provided, however, that in the event the amount determined pursuant to the
foregoing clause (b)(2), (c)(2) or (d)(2) is less than zero (0), such amount
shall be deemed to be zero (0) and in the event the amount determined pursuant
to the foregoing clause (b)(2), (c)(2) or (d)(2) is more than one (1), such
amount shall be deemed to be one (1).

 

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the sum of (i) the aggregate sales generated
by the Originators during the one (1) month ending on such Cut-Off Date (or such
other number of months (or portions thereof), as determined by the Purchasers in
their reasonable judgment following the June, 2018 Review if test audit results
for such Review indicate that a different number of months would be appropriate
after consultation with the Seller), plus (ii) 50% of the aggregate sales
generated by the Originators during the month ending one month (or such other
number of months as may be determined by the Purchasers in their reasonable
judgment following the June 2018 Review if test audit results for such Review
indicate that a different number of months would be appropriate after
consultation with the Seller) prior to such Cut-Off Date, by (b) the Net Pool
Balance as of such Cut-Off Date.

 

“Facility Termination Date” means the earlier of (i) May 31, 2019, and (ii) the
Amortization Date.

 

“Fee Letter” means that certain Amended and Restated Fee Letter dated as of
June 1, 2018 by and among Seller, the Administrative Agent, the Purchasers and
SMBC Nikko Securities America, Inc., as agent for SMBC, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

(c)                              Exhibit I to the Purchase Agreement is amended
by adding the following definitions thereto in the appropriate alphabetical
order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA

 

3

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 2.             Effect of Amendments.  Except as specifically amended
hereby, the Purchase Agreement and all exhibits and schedules attached thereto
shall remain in full force and effect.  This Amendment shall not constitute a
novation of the Purchase Agreement, but shall constitute an amendment to the
Purchase Agreement and the exhibits attached thereto to the extent set forth
herein.

 

SECTION 3.             [Reserved].

 

SECTION 4.             Binding Effect.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns.

 

SECTION 5.             Effectiveness. This Amendment shall become effective on
the Amendment Effective Date subject to the prior or contemporaneous
satisfaction of each of the following conditions precedent:

 

1.                                    The Administrative Agent shall have
received (a) executed counterparts of this Amendment, duly executed by the
parties hereto, and (b) counterparts of the Amended and Restated Fee Letter of
even date herewith, duly executed by each of the parties thereto.

 

4

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

2.                                    Each of the Purchasers (or its agent
identified in the Fee Letter) shall have received payment of its amendment
structuring fee in immediately available funds.

 

3.                                    Each of the representations and warranties
contained in Article III of the Purchase Agreement shall be true and correct in
all material respects, it being understood that the foregoing materiality
qualifier shall not apply to any representation that itself contains a
materiality threshold.

 

SECTION 6.             Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to conflict of laws principles (other than section 5-1401 of the New York
General Obligations law).

 

SECTION 7.             Execution in Counterparts; Severability.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original, and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.  In case any provision in or obligation under this Amendment shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

<Signature pages follow>

 

5

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first above written.

 

KAPSTONE RECEIVABLES, LLC, AS SELLER

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Treasurer

 

 

 

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, AS THE SERVICER

 

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Chief Financial Officer

 

 

6

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT AND A PURCHASER

 

 

 

By:

/s/ Michael J. Landry

 

Name:

Michael J. Landry

 

Title:

Director

 

 

7

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

AS A PURCHASER

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

8

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,

AS A PURCHASER

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

 

9

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, AS A PURCHASER

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

 

By:

/s/ Raymond Dizon

 

Name:

Raymond Dizon

 

Title:

Executive Director

 

 

10

 

AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT

--------------------------------------------------------------------------------